 1

 2

 3

 4

 5

 6

 7

 8                          IN THE UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    LIONEL HARPER,                                    No. 2:19-CV-1749-WBS-DMC
12                       Plaintiff,
13           v.                                         ORDER
14    CHARTER COMMUNICATIONS, LLC,
      et al.
15
                         Defendants.
16

17

18                  Plaintiff, who is proceeding with retained counsel, brings this civil action.

19   Pending before the court is the parties’ stipulation regarding expedited discovery, filed on

20   November 24, 2019 (ECF No. 20). Good cause appearing therefor, the parties’ stipulation is

21   approved and shall constitute the court’s order resolving plaintiff’s motion to compel (ECF No.

22   8).

23                  IT IS SO ORDERED

24

25   Dated: November 25, 2019
                                                           ____________________________________
26                                                         DENNIS M. COTA
27                                                         UNITED STATES MAGISTRATE JUDGE

28
                                                       1
